Opinion by
Rao, J.
Certain items of the merchandise, marked “A” and “B,” stipulated to consist of paper napkins (except that those marked “B” are of crepe paper) the same as those the subject of Freund Mayer & Co., Inc. v. United States (39 C. C. P. A. 123, C. A. D. 474), were held dutiable at 15 percent under the provision in paragraph 1413, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), for papers, embossed, cut, die-cut, or stamped into shapes. Other items of the merchandise, marked "C,” stipulated to consist of manufactures of paper wadding, were held dutiable at 6 cents per pound and 7}i percent ad valorem under the provision therefor in paragraph 1404, as modified by T. D. 51802.